IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,814


EX PARTE TIMOTHY LEE FRANKS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 3032462 IN THE 403RD  DISTRICT COURT

FROM TRAVIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to ninety-nine years' imprisonment. 
	Applicant was granted an out-of-time appeal from this Court in May, 2006.  This out-of-time
appeal was dismissed for want of jurisdiction on December 12, 2006.  Franks v. State, 219 S.W.3d
494 (Tex. App.-Austin, 2006).  Applicant contends that appellate counsel failed to file a new notice
of appeal after this Court granted Applicant relief, thereby denying him the right to appeal that was
granted by this Court.  
	The trial court has determined that trial counsel forwarded the old notice of appeal to the
court of appeals, but failed to file a new notice of appeal as required.  We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction
in Cause No. 3032462 from the 403rd  Judicial District Court of Travis County.  Applicant is ordered
returned to that time at which he may give a written notice of appeal so that he may then, with the
aid of counsel, obtain a meaningful appeal.  All time limits shall be calculated as if the sentence had
been imposed on the date on which the mandate of this Court issues.  We hold that, should Applicant
desire to prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the
trial court within 30 days after the mandate of this Court issues.

Delivered: January 16, 2008
Do Not Publish